 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TREMAYNE CARROLL,                                  No. 2:20-cv-1707 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    WARDEN COVELLO, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 22, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. On March 18, 2021,

23   plaintiff was granted an additional thirty days in which to file objections and his proposed

24   amended complaint. Plaintiff has not filed objections to the findings and recommendations, or

25   otherwise responded.

26          The court has reviewed the file and finds the findings and recommendations to be

27   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

28   ORDERED that:
                                                         1
 1        1. The findings and recommendations filed February 22, 2021, are adopted in full; and
 2        2. This action is dismissed without prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).
 3

 4
     DATED: May 20, 2021                        /s/ John A. Mendez
 5
                                                THE HONORABLE JOHN A. MENDEZ
 6                                              UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
